Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 recite a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitation “performing an analysis of the portion of code based on the set of rules; determining whether the portion of code meets an acceptance criteria based on the analysis” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claims recites the following additional elements “non-transitory, tangible, computer-readable medium”, “a processor” and “receiving a portion of code, wherein the portion of code is associated with one or more operations of an industrial automation system during performance of an industrial automation process; retrieving a set of rules defining guidelines for a plurality of portions of code, including the portion of code”, “and generating a visualization based on the analysis”. The additional elements “non-transitory, tangible, computer-readable medium”, “a processor” are merely instructions to implement an abstract idea on a computer, or merely using a generic computer or computer components as a tool to perform the abstract idea.  See MPEP 2106.05(f).  The additional element “receiving a portion of code, wherein the portion of code is associated with one or more operations of an industrial automation system during performance of an industrial automation process; retrieving a set of rules defining guidelines for a plurality of portions of code, including the portion of code”, “and generating a visualization based on the analysis” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and outputting the results of the abstract idea.    See MPEP 2106.05(g).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional “non-transitory, tangible, computer-readable medium”, “a processor”  are generic computer components and instructions used as the tools to perform the abstract idea.  As to the additional “receiving a portion of code, wherein the portion of code is associated with one or more operations of an industrial automation system during performance of an industrial automation process; retrieving a set of rules defining guidelines for a plurality of portions of code, including the portion of code”, “and generating a visualization based on the analysis”  the courts have identified displaying the output of the abstract idea is well-understood, routine, conventional activity.  See MPEP 2106.05(d).  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.
Claims 2, 5-10 further define the “Performing analysis” and “determining” function set forth in the claims from which they depend, thus, are also considered to recite a mental process that can be reasonably carried out through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.
Claims 3-4 further define the “generating” function set forth in the claims from which they depend, thus are not integrated into a practical application nor include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 11 recite a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitation “performing an analysis of the portion of code based on the set of rules; comparing the analysis of the portion of code to an acceptance criteria” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claims recites the following additional elements “receiving a portion of code, wherein the portion of code corresponds to one or more operations of an industrial automation system during performance of an industrial automation process; selecting a set of rules from a plurality of rules based on the portion of code, wherein the rules define guidelines for the portion of code”, “and generating a visualization based on the analysis”, which does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and outputting the results of the abstract idea.    See MPEP 2106.05(g).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional “receiving a portion of code, wherein the portion of code corresponds to one or more operations of an industrial automation system during performance of an industrial automation process; selecting a set of rules from a plurality of rules based on the portion of code, wherein the rules define guidelines for the portion of code”, “and generating a visualization based on the analysis”, the courts have identified displaying the output of the abstract idea is well-understood, routine, conventional activity.  See MPEP 2106.05(d).  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.
Claim 12 a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitation “revising the set of rules based on the historical dataset” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claims recites the following additional elements “saving data generated during the analysis to a historical dataset”, fails to meaningfully limit the claim because it does not require any particular application of the recited “saving” and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, the additional elements do not integrate the recited judicial exception into a practical application, and the claim is therefore directed to the judicial exception.  See MPEP 2106.05(f)..
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional “saving data generated during the analysis to a historical dataset”, does not require any particular application of the recited “saving,” and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.  Accordingly, the claim does not appear to be patent eligible under 35 USC 101.
Claims 13 and 15 further define the “Performing the analysis” and “comparing” function set forth in the claims from which they depend, thus, are also considered to recite a mental process that can be reasonably carried out through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.
Claim  14 further define the “generating” function set forth in the claims from which they depend, thus are not integrated into a practical application nor include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 16 recite a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitation “performing an analysis of the portion of code based on the set of rules; comparing the analysis of the portion of code to an acceptance criteria” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claims recites the following additional elements “non-transitory, tangible, computer-readable medium”, “a processor” and “retrieving a set of rules defining guidelines for a portion of code, wherein the portion of code corresponds to one or more operations of an industrial automation system during performance of an industrial automation process”, “and generating a visualization based on the analysis”. The additional elements “non-transitory, tangible, computer-readable medium”, “a processor” are merely instructions to implement an abstract idea on a computer, or merely using a generic computer or computer components as a tool to perform the abstract idea.  See MPEP 2106.05(f).  The additional element “retrieving a set of rules defining guidelines for a portion of code, wherein the portion of code corresponds to one or more operations of an industrial automation system during performance of an industrial automation process”, “and generating a visualization based on the analysis” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and outputting the results of the abstract idea.    See MPEP 2106.05(g).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional “non-transitory, tangible, computer-readable medium”, “a processor”  are generic computer components and instructions used as the tools to perform the abstract idea.  As to the additional “retrieving a set of rules defining guidelines for a portion of code, wherein the portion of code corresponds to one or more operations of an industrial automation system during performance of an industrial automation process”, “and “generating a visualization based on the analysis”. the courts have identified displaying the output of the abstract idea is well-understood, routine, conventional activity.  See MPEP 2106.05(d).  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.
Claim  17-18 further define the “retrieving” function set forth in the claims from which they depend, thus are not integrated into a practical application nor include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 19 is a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitation “revising the set of rules based on analysis of a threshold number of portions of code” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
Claim 20 recites the additional element “selecting a score associated with the acceptance criteria, wherein the visualization comprises the selection” which is not integrated into a practical application, which fails to meaningfully limit the claim because it does not require any particular application of the recited “selecting”  and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, the additional elements do not integrate the recited judicial exception into a practical application, and the claim is therefore directed to the judicial exception.  See MPEP 2106.05(f)..
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional “selecting a score associated with the acceptance criteria, wherein the visualization comprises the selection” does not require any particular application of the recited “selecting” and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.  Accordingly, the claim does not appear to be patent eligible under 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11231924. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced patent and the instant application are claiming common subject matter. For illustration purpose, Claim 1 rejection is provided as follow:
Current Application
U.S. Patent No. 11231924
1. A non-transitory, tangible, computer-readable medium comprising instructions that, when executed by a processor, causes the processor to perform operations comprising: 

receiving a portion of code, wherein the portion of code is associated with one or more operations of an industrial automation system during performance of an industrial automation process; 

retrieving a set of rules defining guidelines for a plurality of portions of code, including the portion of code; 

performing an analysis of the portion of code based on the set of rules; 








determining whether the portion of code meets an acceptance criteria based on the analysis; 

and generating a visualization based on the analysis.
1. A system, comprising: a processor; and a memory accessible by the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: 

receiving a code file, wherein the code file is associated with one or more operations of an industrial automation system during performance of an industrial automation process; 

retrieving a set of rules associated with one or more code files; 


performing an analysis of the code file based on the set of rules, 
comprising: evaluating a validity of one or more connections between industrial objects represented within the code file; identifying one or more instances of tag usage, wherein each instance of tag usage corresponds to a location of data associated with an industrial object; 

determining whether the code file meets a threshold number of rules of the set of rules; analyzing a structure of the code file; 

and generating a visualization of the structure of the code file, wherein the visualization comprises the one or more connections between industrial objects; and generating a report based on the analysis of the code file based on the set of rules.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-11, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frenkiel (US 20150339104) in view of Wei (US 20160299829) further in view of Raju (US 9110770 B1).
Note: Frenkiel and Wei were cited in IDS.

Regarding Claim 1, Frenkiel (US 20150339104) teaches
A non-transitory, tangible, computer-readable medium comprising instructions that, when executed by a processor, causes the processor to perform operations comprising:
 receiving a portion of code (Para 0009, receiving, with the source code editor of the IDE, source code), 
retrieving a set of rules defining guidelines for a plurality of portions of code, including the portion of code (Para 0009, a source code configuration rules repository for storing source code configuration rules and programming design objectives for development of applications …. receiving, with the source code editor of the IDE, source code and a tag added to the source code, the tag indicating a programming design objective for the source code, the programming design objective indicated by the tag corresponding to at least one of the programming design objectives stored in the source code configuration rules repository); 
performing an analysis of the portion of code based on the set of rules (Para 0009, invoking, with the IDE, the source code analyzer that analyzes a selected at least a portion of the source code in memory); 
and generating a visualization based on the analysis (Para 0009, outputs a message in response to determining that the selected at least a portion of the source code fails to conform to one or more constraints of the programming design objective indicated by the tag, the determining being based at least on the tag and the analyzing of the selected at least a portion of the source code).

Frenkiel did not specifically teach
wherein the portion of code is associated with one or more operations of an industrial automation system during performance of an industrial automation process
determining whether the portion of code meets an acceptance criteria based on the analysis.

However, Wei (US 20160299829) teaches
wherein the portion of code is associated with one or more operations of an industrial automation system during performance of an industrial automation process (Para 0018, The method, systems, and apparatuses described in various embodiments herein can enhance various industrial automation system products, for example, by eliminating barriers for the function blocks content community and by providing a new mechanism/scheme to detect security vulnerabilities thus minimizing their potential adverse later impacts on production systems).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel’s teaching to Wei’s in order to perform verification and validation of third party programmable logic controller (plc) code, by generating report based on variables and operations included in program and sending report to technology developer (Wei [Summary]).

Frenkiel and Wei did not specifically teach
determining whether the portion of code meets an acceptance criteria based on the analysis.

However, Raju (US 9110770 B1) teaches
determining whether the portion of code meets an acceptance criteria based on the analysis (Col 12, ln 1-23, To do so, the development service 314 may analyze the code against a checklist. The checklist may include a set of rules for analyzing the code by applying various criteria that may also defined in the checklist. The checklist may also include a formula for generating a score representative of the code quality. This formula may use weights associated with the criteria to properly emphasize certain criteria over others. Further, the checklist may allow the development service 314 to derive a grade from the score, such that a quantitative and/or a qualitative indication of the code quality can be achieved. For example, the checklist may set the score as the grade. In another example, the checklist may compare the score to a threshold(s) and may set the grade based on the comparison. For example, for a score that exceeds the highest threshold, the development service 314 may determine that the grade is the highest possible grade (e.g., an "A," a "100," or an "excellent quality")). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel and Wei’s teaching to Raju’s in order to assess quality of code in open platform environment, by identifying another computing resource for hosting code based on operational level, when validation level exceeds operational level (Raju [Summary]).

Regarding Claim 2, Frenkiel, Wei and Raju teach
The non-transitory, tangible, computer-readable medium of claim 1.

Frenkiel, and Wei did not teach
wherein determining whether the portion of code meets the acceptance criteria comprises comparing a number of rules satisfied by the portion of code to a threshold number of rules.

However, Raju teaches 
wherein determining whether the portion of code meets the acceptance criteria comprises comparing a number of rules satisfied by the portion of code to a threshold number of rules (Col 12, ln 1-23, To do so, the development service 314 may analyze the code against a checklist. The checklist may include a set of rules for analyzing the code by applying various criteria that may also defined in the checklist. The checklist may also include a formula for generating a score representative of the code quality. This formula may use weights associated with the criteria to properly emphasize certain criteria over others. Further, the checklist may allow the development service 314 to derive a grade from the score, such that a quantitative and/or a qualitative indication of the code quality can be achieved. For example, the checklist may set the score as the grade. In another example, the checklist may compare the score to a threshold(s) and may set the grade based on the comparison. For example, for a score that exceeds the highest threshold, the development service 314 may determine that the grade is the highest possible grade (e.g., an "A," a "100," or an "excellent quality")).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel and Wei’s teaching to Raju’s in order to assess quality of code in open platform environment, by identifying another computing resource for hosting code based on operational level, when validation level exceeds operational level (Raju [Summary]).

Regarding Claim 3, Frenkiel, Wei and Raju teach
The non-transitory, tangible, computer-readable medium of claim 1, wherein generating the visualization comprises generating a recommendation based on the analysis (Frenkiel [Para 0009, based at least on the message outputted by the source code analyzer, one or more hints and proposals to fix the selected at least a portion of the source code that fails to conform to one or more constraints of the programming design objective indicated by the tag]).

Regarding Claim 4, Frenkiel, Wei and Raju teach
The non-transitory, tangible, computer-readable medium of claim 1, wherein: generating the visualization comprises generating a report based on the analysis (Frenkiel [Para 0009, outputs a message in response to determining that the selected at least a portion of the source code fails to conform to one or more constraints of the programming design objective indicated by the tag]). 

Frenkiel, and Wei did not teach
and determining whether the portion of code meets the acceptance criteria comprises generating a numerical score associated with the acceptance criteria, wherein the report comprises the numerical score.

However, Raju teaches
and determining whether the portion of code meets the acceptance criteria comprises generating a numerical score associated with the acceptance criteria, wherein the report comprises the numerical score (Col 12: ln 1-23, The checklist may also include a formula for generating a score representative of the code quality).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel and Wei’s teaching to Raju’s in order to assess quality of code in open platform environment, by identifying another computing resource for hosting code based on operational level, when validation level exceeds operational level (Raju [Summary]).

Regarding Claim 5, Frenkiel, Wei and Raju teach
The non-transitory, tangible, computer-readable medium of claim 1, wherein performing the analysis comprises identifying a replacement object for one or more objects identified within the portion of code (Frenkiel [Para 0037, Continuing in FIG. 14, while the cursor is hovering over the warning and quick fix marker 1202, the user clicks the right mouse button and a pop-up menu of hints and quick fixes 1402 is shown with a hint and quick fix pre-selected]).

Regarding Claim 7, Frenkiel, Wei and Raju teach
The non-transitory, tangible, computer-readable medium of claim 1, wherein performing the analysis comprises identifying one or more portions of unutilized code within the portion of code (Frenkiel [Para 0024, The fifth rule (programming design objective) 210 indicates stateless operation of a program from the point where located in the source code]).

Regarding Claim 8, Frenkiel, Wei and Raju teach
The non-transitory, tangible, computer-readable medium of claim 1, wherein performing the analysis comprises identifying one or more dead ends within the portion of code (Frenkiel [Para 0024, The fifth rule (programming design objective) 210 indicates stateless operation of a program from the point where located in the source code]).

Regarding Claim 9, Frenkiel, Wei and Raju teach
The non-transitory, tangible, computer-readable medium of claim 1.

Frenkiel, and Wei did not teach
wherein performing the analysis comprises calculating a code complexity score for the portion of code.

However, Raju teaches 
wherein performing the analysis comprises calculating a code complexity score for the portion of code (Col 12, Ln 48-65, The checklist may define other criteria, rules, weights, thresholds, and formulas. More particularly, in the development environment within the merchant side, the checklist may allow the development service 314 to consider the following: a semantic check, a syntactic check, a code coverage measure, an application programming interface (API) version, a number of API calls, a code complexity measure).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel and Wei’s teaching to Raju’s in order to assess quality of code in open platform environment, by identifying another computing resource for hosting code based on operational level, when validation level exceeds operational level (Raju [Summary]).

Regarding Claim 10, Frenkiel, Wei and Raju teach
The non-transitory, tangible, computer-readable medium of claim 9.

Frenkiel, and Wei did not teach
wherein calculating the code complexity score comprises applying an algorithm to determine a complexity of a structure of the portion of code.

However, Raju teaches 
wherein calculating the code complexity score comprises applying an algorithm to determine a complexity of a structure of the portion of code (Col 12, Ln 48-65, The checklist may define other criteria, rules, weights, thresholds, and formulas. More particularly, in the development environment within the merchant side, the checklist may allow the development service 314 to consider the following: a semantic check, a syntactic check, a code coverage measure, an application programming interface (API) version, a number of API calls, a code complexity measure).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel and Wei’s teaching to Raju’s in order to assess quality of code in open platform environment, by identifying another computing resource for hosting code based on operational level, when validation level exceeds operational level (Raju [Summary]).

	Regarding Claim 11, is a method claim corresponding to the computer-readable medium claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Regarding Claim 13, is a method claim corresponding to the computer-readable medium claim above (Claim 4) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 4.

Regarding Claim 14, Frenkiel, Wei and Raju teach
The method of claim 11, wherein generating the visualization comprises generating a recommendation based on the analysis, wherein the recommendation comprises generating a second portion of code corresponding to at least one object of the industrial automation system, at least one connection of the industrial automation system, or both (Frenkiel [Para 0009, based at least on the message outputted by the source code analyzer, one or more hints and proposals to fix the selected at least a portion of the source code that fails to conform to one or more constraints of the programming design objective indicated by the tag]).

Regarding Claim 16, Frenkiel (US 20150339104) teaches
A non-transitory, tangible, computer-readable medium comprising instructions that, when executed by a processor, causes the processor to perform operations comprising: 
retrieving a set of rules defining guidelines for a portion of code (Para 0009, a source code configuration rules repository for storing source code configuration rules and programming design objectives for development of applications …. receiving, with the source code editor of the IDE, source code and a tag added to the source code, the tag indicating a programming design objective for the source code, the programming design objective indicated by the tag corresponding to at least one of the programming design objectives stored in the source code configuration rules repository), 
performing an analysis of the portion of code based on the set of rules (Para 0009, invoking, with the IDE, the source code analyzer that analyzes a selected at least a portion of the source code in memory); 
and generating a visualization based on the analysis (Para 0009, outputs a message in response to determining that the selected at least a portion of the source code fails to conform to one or more constraints of the programming design objective indicated by the tag, the determining being based at least on the tag and the analyzing of the selected at least a portion of the source code).

Frenkiel did not specifically teach
wherein the portion of code corresponds to one or more operations of an industrial automation system during performance of an industrial automation process; 
comparing the analysis of the portion of code to an acceptance criteria.

However, Wei (US 20160299829) teaches
wherein the portion of code corresponds to one or more operations of an industrial automation system during performance of an industrial automation process (Para 0018, The method, systems, and apparatuses described in various embodiments herein can enhance various industrial automation system products, for example, by eliminating barriers for the function blocks content community and by providing a new mechanism/scheme to detect security vulnerabilities thus minimizing their potential adverse later impacts on production systems).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel’s teaching to Wei’s in order to perform verification and validation of third party programmable logic controller (plc) code, by generating report based on variables and operations included in program and sending report to technology developer (Wei [Summary]).

Frenkiel and Wei did not specifically teach
comparing the analysis of the portion of code to an acceptance criteria.

However, Raju (US 9110770 B1) teaches
determining whether the portion of code meets an acceptance criteria based on the analysis (Col 12, ln 1-23, To do so, the development service 314 may analyze the code against a checklist. The checklist may include a set of rules for analyzing the code by applying various criteria that may also defined in the checklist. The checklist may also include a formula for generating a score representative of the code quality. This formula may use weights associated with the criteria to properly emphasize certain criteria over others. Further, the checklist may allow the development service 314 to derive a grade from the score, such that a quantitative and/or a qualitative indication of the code quality can be achieved. For example, the checklist may set the score as the grade. In another example, the checklist may compare the score to a threshold(s) and may set the grade based on the comparison. For example, for a score that exceeds the highest threshold, the development service 314 may determine that the grade is the highest possible grade (e.g., an "A," a "100," or an "excellent quality")). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel and Wei’s teaching to Raju’s in order to assess quality of code in open platform environment, by identifying another computing resource for hosting code based on operational level, when validation level exceeds operational level (Raju [Summary]).

Regarding Claim 17, Frenkiel, Wei and Raju teach
The non-transitory, tangible, computer-readable medium of claim 16, wherein the operations comprise selecting the set of rules based on characteristics of the portion of code (Frenkiel [Para 0009, receiving, with the source code editor of the IDE, source code and a tag added to the source code, the tag indicating a programming design objective for the source code, the programming design objective indicated by the tag corresponding to at least one of the programming design objectives stored in the source code configuration rules repository]).

Regarding Claim 18, Frenkiel, Wei and Raju teach
The non-transitory, tangible, computer-readable medium of claim 16, wherein retrieving the set of rules comprises receiving an input corresponding to a selection of the set of rules  (Frenkiel [Para 0009, receiving, with the source code editor of the IDE, source code and a tag added to the source code, the tag indicating a programming design objective for the source code, the programming design objective indicated by the tag corresponding to at least one of the programming design objectives stored in the source code configuration rules repository]).

Regarding Claim 19, Frenkiel, Wei and Raju teach
The non-transitory, tangible, computer-readable medium of claim 16.

Frenkiel, and Wei did not teach
wherein the operations comprise revising the set of rules based on analysis of a threshold number of portions of code.

However, Raju teaches
wherein the operations comprise revising the set of rules based on analysis of a threshold number of portions of code (Col 12, ln 1-23, To do so, the development service 314 may analyze the code against a checklist. The checklist may include a set of rules for analyzing the code by applying various criteria that may also defined in the checklist. The checklist may also include a formula for generating a score representative of the code quality. This formula may use weights associated with the criteria to properly emphasize certain criteria over others. Further, the checklist may allow the development service 314 to derive a grade from the score, such that a quantitative and/or a qualitative indication of the code quality can be achieved. For example, the checklist may set the score as the grade. In another example, the checklist may compare the score to a threshold(s) and may set the grade based on the comparison. For example, for a score that exceeds the highest threshold, the development service 314 may determine that the grade is the highest possible grade (e.g., an "A," a "100," or an "excellent quality")). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel and Wei’s teaching to Raju’s in order to assess quality of code in open platform environment, by identifying another computing resource for hosting code based on operational level, when validation level exceeds operational level (Raju [Summary]).

Regarding Claim 20, Frenkiel, Wei and Raju teach
The non-transitory, tangible, computer-readable medium of claim 16.

Frenkiel, and Wei did not teach
wherein the operations comprise selecting a score associated with the acceptance criteria, wherein the visualization comprises the selection.

However,  Raju teaches 
wherein the operations comprise selecting a score associated with the acceptance criteria, wherein the visualization comprises the selection (Claim 4, receiving, by a development tool, a user selection of a desired grade of code for providing network content associated with a user).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel and Wei’s teaching to Raju’s in order to assess quality of code in open platform environment, by identifying another computing resource for hosting code based on operational level, when validation level exceeds operational level (Raju [Summary]).



Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenkiel (US 20150339104) in view of Wei (US 20160299829) and Raju (US 9110770 B1), further in view of Wang (US 20170053289).

Regarding Claim 6, Frenkiel, Wei and Raju teach
The non-transitory, tangible, computer-readable medium of claim 1, wherein performing the analysis comprises identifying one or more instances of tag usage (Frenkiel [Para 0009, a tag added to the source code, the tag indicating a programming design objective for the source code, the programming design objective indicated by the tag corresponding to at least one of the programming design objectives stored in the source code configuration rules repository]).

Frenkiel, Wei and Raju did not teach
wherein each instance of tag usage corresponds to a location of data associated with an industrial object.

However, Wang (US 20170053289) teaches 
wherein each instance of tag usage corresponds to a location of data associated with an industrial object (Para 0046, selecting directory item(s) related to the issue and/or keywords characterizing the issue, selecting one or more categories to which the issue belongs and/or is related, inputting information related to the issue which can be uploaded and/or inputted into the ITR system 200 as one or more of voice data, video data, camera data, signal data, location data, and/or other data including reports, documentation, etc).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel, Wei and Raju’s teaching to Wang’s in order to perform tracking and resolution of e.g. quality and durability issue at amusement park by associating issue with directory item of directory, and notifying subscriber of issue, where subscriber is subscribed to item (Wang [Summary]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenkiel (US 20150339104) in view of Wei (US 20160299829) and Raju (US 9110770 B1), further in view of Venkateswaran (US 20200234346).
Note: Venkateswaran was cited in IDS.

Regarding Claim 12, Frenkiel, Wei and Raju teach
The method of claim 11.

Frenkiel, Wei and Raju teach
comprising: saving data generated during the analysis to a historical dataset; and revising the set of rules based on the historical dataset.

However, Venkateswaran (US 20200234346) teaches 
comprising: saving data generated during the analysis to a historical dataset; and revising the set of rules based on the historical dataset (Para 0041, Application code complexity-based cloud metering engine 218 utilizes vector policy tuner 252 to update, modify, or optimize computational vectors 228 and vector policies 232 based on Software as a Service subject matter expert feedback 254 and historical complexity score data 256. Software as a Service subject matter expert feedback 254 represents feedback regarding final application code complexity score 248 from a set of one or more subject matter experts corresponding to the Software as a Service application associated with source code 222. Historical complexity score data 256 represents previously stored complexity scores corresponding to the Software as a Service application associated with source code 222 or other similar Software as a Service applications).

It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to have combined Frenkiel, Wei, and Raju’s teaching to Venkateswaran’s in order for the performance of data processing system to increased by decreasing usage of compute resources needed to execute the software as a service application, thus the cost of executing the software as a service application is decreased (Venkateswaran [Summary]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenkiel (US 20150339104) in view of Wei (US 20160299829) and Raju (US 9110770 B1), further in view of Zhang (US 20160357523).
Note: Zhang was cited in IDS.

Regarding Claim 15, Frenkiel, Wei and Raju teach
The method of claim 11.

Frenkiel, Wei and Raju did not teach
wherein performing the analysis comprises validating one or more connections between components of the industrial automation system.

However, Zhang (US 20160357523) teaches 
wherein performing the analysis comprises validating one or more connections between components of the industrial automation system (Para 0048, based on the platform emulation, the flow programming framework, and the node-kit, the IoT IDE provides visual developer tools 350 in the IDE for developers to easily program. Examples of such visual developer tools include dragging icons, connecting items logically, programming the items, validating the configurations, and running (executing) the system to obtain a result (virtualization, simulation, etc.)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel, Wei and Raju’s teaching to Zhang’s in order to facilitate virtual replication of physical thing for scale-out in internet of thing integrated developer environment, by simulating internet of things application within internet of things integrated developer environment (Zhang [Summary]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191